Title: John Manesca and Victor Value to Thomas Jefferson, 16 October 1815
From: Value, Victor,Manesca, John
To: Jefferson, Thomas


          
            Monsieur,
             Philadie  16 Octobre 1815.
          
          Nous avons cru que l’offrande de cette modeste production de notre plume, le premier ouvrage de ce genre publié, en français, dans les Etats-Unis, ne Serait pas dédaignée par le Philantrope, ami des lettres.
          Nous avons l’honneur d’être, 
          
             Monsieur, avec la plus parfaite considération, Vos très humbles Serviteurs,
            J. Manesca & V. Value
          
         
          Editors’ Translation
          
            
              Sir,
              Philadelphia 16 October 1815.
            
            We thought that the offering of this modest production of our pen, the first work of this kind published in French in the United States, would not be disregarded by the Philanthropist, friend of the humanities.
            We have the honor to be, 
            
               Sir, with the most perfect respect, your very humble servants,
              J. Manesca & V. Value
            
          
        